Bussell, Chief Justice.
Bamsey was elected in a school district election to the office of trustee of such district. The county board of education refused to issue Bamsey a commission, and he instituted these mandamus proceedings. The judge denied a mandamus absolute, and on exception to -this court that judgment was reversed. Ramsey v. Mingledorff, 181 Ga. 803 (184 S. E. 322). Before the judgment of this court was made the judgment of the trial court, the defendants offered an amendment to their answer to the petition for mandamus in this case. The plaintiff demurred to this amendment, and the bill of exceptions now before this court assigns error on the order of the judge overruling the same. Ther.e is no exception to any judgment granting or denying a mandamus absolute. Accordingly the motion to dismiss 'the bill of exceptions must prevail. Bridges v. Poole, 176 Ga. 501, 504 (168 S. E. 577); Board of Education v. Sheffield, 177 Ga. 100 (169 S. E. 302).

Writ of error dismissed.


All the Justices concur.